Case: 15-60553      Document: 00514126455         Page: 1    Date Filed: 08/22/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fif h Circuit
                                    No. 15-60553                                  FILED
                                  Summary Calendar                          August 22, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk
STEPHANIE SARAHI FIGUEROA-VILLEDA,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A087 936 559


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Stephanie Sarahi Figueroa-Villeda, a native and citizen of Honduras,
petitions for review of the Board of Immigration Appeals’s (BIA’s) dismissal of
her appeal of the Immigration Judge’s (IJ’s) decision denying her application
for asylum, withholding of removal, and protection under the Convention
Against Torture (CAT). In that application, Figueroa-Villeda alleged that if
she were to be removed to Honduras, she would be murdered, sexually


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60553    Document: 00514126455     Page: 2   Date Filed: 08/22/2017


                                 No. 15-60553

assaulted, raped, or physically attacked by gang members.         We generally
review only the decision of the BIA but will review the IJ’s decision where it
affects the BIA’s reasoning. Le v. Lynch, 819 F.3d 98, 104 (5th Cir. 2016).
      To support her claim for asylum and withholding of removal, Figueroa-
Villeda was required to show that she suffered persecution or has a well-
founded fear of future persecution in Honduras on the basis of her membership
in a particular social group.      See 8 U.S.C. § 1101(a)(42)(A); 8 U.S.C.
§ 1158(b)(1)(B)(i); Sharma v. Holder, 729 F.3d 407, 411 (5th Cir. 2013).
However, the particular social group that Figueroa-Villeda identified—
unattended young females who do not have a strong male presence—was too
amorphous and would not be perceived as a group by Honduran society; thus,
the group lacked sufficient social distinction and particularity. See Orellana-
Monson v. Holder, 685 F.3d 511, 521-22 (5th Cir. 2012). Accordingly, the BIA
did not err in determining that Figueroa-Villeda was not eligible for asylum or
withholding of removal because she was not a member of a protected social
group. See Hernandez-De La Cruz v. Lynch, 819 F.3d 784, 785-86 (5th Cir.
2016).
      Moreover, substantial evidence supports the BIA’s decision to deny
Figueroa-Villeda’s claim for CAT relief. See Ontunez-Tursios v. Ashcroft, 303
F.3d 341, 353 (5th Cir. 2002).     The evidence showed that the Honduran
government has taken steps to combat gang violence and sexual exploitation.
Though its actions may be imperfect and may not guarantee the safety of any
particular individual, they sufficiently support the finding that the Honduran
government would not acquiesce to any effort by gang members to harm
Figueroa-Villeda. See Ramirez-Mejia v. Lynch, 794 F.3d 485, 493-94 (5th Cir.
2015); Tamara-Gomez v. Gonzales, 447 F.3d 343, 350-51 (5th Cir. 2006).
      Accordingly, the petition for review is DENIED.



                                       2